Citation Nr: 0105021	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

The propriety of the assignment of an initial 10 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967 and from September 1990 to May 1991.

In June 1997 the Board of Veterans Appeals (Board) denied 
service connection for a psychiatric disorder including a 
schizoaffective disorder and a depressive disorder and 
remanded the issue of service connection for PTSD to the RO 
for additional development.  

This appeal to the Board arises from a May 1999 rating 
decision of the RO in Winston, Salem, North Carolina.  In 
that determination, the RO granted service connection for 
PTSD and assigned a 10 percent disability evaluation, 
effective in August 1994.  Because the veteran has disagreed 
with the initial 10 percent rating assigned for his PTSD, the 
Board has recharacterized the issue as involving the 
propriety of the initial evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The May 1999 rating 
decision lists a schizoaffective disorder and major 
depression as non service-connected disorders.  


REMAND

The most current VA psychiatric examination of record is 
dated in February 1995.  At that time, the examiner reported 
that the veteran presented with an inappropriately bright 
affect.  The veteran was alert, oriented, and displayed no 
gross abnormalities of his language or thought processes.  
The veteran described a chronic history of auditory 
hallucinations, suicidal ideation, depression, anxiety, and 
poor anger control.  Based on the veteran's responses to a 
battery of psychological studies, the examiner noted that 
there was insufficient evidence to provide a diagnosis of 
PTSD.  The impression was schizoaffective disorder, unable to 
rule out PTSD, but insufficient evidence to provide the 
diagnosis.  

Subsequent medical evidence includes VA outpatient mental 
health treatment records dated from 1996 to 2000.  These 
records show diagnoses including depression and 
schizoaffective disorder and PTSD.  The veteran's subjective 
symptoms include depression, anxiety, auditory hallucinations 
(that instructed the veteran to kill himself), irritability, 
and suicidal ideations.  Entries dated in 1998 show that the 
veteran's PTSD included significant nightmares of his war 
experiences.  In September 1998, it was noted that the 
veteran experienced intrusive thoughts that affected his 
driving.  It was also noted that the veteran had difficulty 
working because he has difficulties controlling his temper 
and that he has had homicidal thoughts regarding his 
supervisor.  In May and June 1999, the examiner noted that 
the veteran's psychiatric symptoms were serious and 
potentially dangerous and that the symptoms made it highly 
unlikely that the veteran is able to work.  In December 1999, 
it was noted that the veteran was irritable, that he hears 
voices, and that he has daily intrusive thoughts and 
nightmares about his service experiences.  In February 2000, 
it was noted that the veteran had depression and PTSD 
symptoms.  The Board points out that, although the VA 
outpatient treatment records reflect a number of objective 
findings, the examiners have not clearly distinguished the 
symptoms associated with the service-connected PTSD from the 
non service-connected psychosis and major depression.  

It is essential that a VA psychiatric examination be 
conducted which reports symptoms and clinical findings in 
terms of the rating criteria for PTSD in accordance with the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411, as in 
effect prior to November 7, 1996, as well as with current 
rating criteria as referenced in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.   
2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected PTSD.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, and the examiner 
must state in his examination report that 
the entire claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  The examiner must 
distinguish symptoms of the veteran's 
service-connected PTSD from the other 
above noted psychiatric disorders.  As 
regards to the criteria in effect prior 
to November 7, 1996, the examiner must 
comment as to the degree to which the 
veteran's PTSD affects his ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which PTSD results in reduction in 
initiative, flexibility, efficiency, and 
reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The RO should also 
provide the examiner with a copy of the 
current rating criteria for evaluating 
psychiatric disorders, effective on and 
after November 7, 1996, and the examiner 
must comment as to the presence or 
absence of each symptom and finding 
referable to PTSD required under the 
rating criteria for ratings from zero to 
100 percent, and where present, the 
frequency and the degree of severity of 
each symptom and finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review the 
remanded issue and readjudicate the issue 
with consideration of Fenderson v. West, 
supra.  The veteran should be assigned a 
rating and/or staged ratings in 
accordance with whichever rating criteria 
are more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
However, the PTSD may not be evaluated 
under the new criteria prior to November 
7, 1996.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


















